Citation Nr: 1209317	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

2.  Entitlement to service connection for drug addiction, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to service connection for hepatitis C liver condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In December 2011 a Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the case must be remanded, the RO will have an opportunity to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Acquired psychiatric disorder

The Veteran seeks service connection for mental stress as a result of numerous in-service stressful events, including hazing from drill instructors because of his last name and harassment over sexuality because of his last name.  See December 2011 Board hearing transcript.

In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection an acquired psychiatric disorder, to include major depressive disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In a July 2007 statement from the Veteran's sister, she reported that the Veteran had a different temperament upon returning home from active military service.  She reported that he suffered from various mood changes that had always been out of character for the Veteran before serving.  Another lay statement dated in June 2007 reported that the Veteran's behavior had become unpredictable after his military tour.  

During the December 2011 Board hearing, the Veteran testified that he was hazed in service due to his last name.  He reported that he was he was constantly asked about his sexuality on a daily basis.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of psychiatric conditions present.  

Also, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The Veteran indicated that he was treated at the VAMC Fayetteville from the 1980s until approximately 2006.  A review of the file indicates that some records were transferred to VAMC Martinsburg.  A June 2009 letter from the Martinsburg, West Virginia, VAMC indicated that they had no records for the Veteran for the time period requested; however, the request was made using incorrect dates.  Upon remand, the AMC should request all VA medical records dating from 1980 to 2006, not already of record, and all medical treatment records pertaining to the Veteran from April 8, 2008.  

Additionally, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his major depressive disorder that are not already of record.  In that regard, it is noted that the RO attempted to obtain additional medical records from M. Smith dating from January 1987 to December 1998, in September 2007.  The Veteran should again be requested to either provide records from M. Smith or authorize VA to attempt to obtain the records on his behalf.  Likewise the Veteran reported that the Scotland County Mental Health Center may have relevant information.  

Drug Addiction & hepatitis C

Moreover, inasmuch as the Veteran's claims for service connection for drug addiction and hepatitis C may be impacted by the award of service connection for major depressive disorder, the issues cannot be decided until the issue of service connection for major depressive disorder is resolved.  See December 2011 Board hearing testimony.  The Board thus finds the issues of service connection for drug addiction and hepatitis C to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issues of entitlement to service connection must therefore be remanded pending resolution of the Veteran's claim for entitlement to service connection for major depressive disorder.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his claimed disabilities since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  He should also be asked to either provide records from M. Smith dating from January 1987 to December 1998 and records from Scotland County Mental Health Center, or authorize VA to attempt to obtain the records on his behalf.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record, to include records from facilities in Fayetteville, North Carolina, dating from 1980 to 2006, and records from facilities in Martinsburg, West Virginia dating from April 8, 2008.  

3.  After the above steps are complete, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide an opinion as to whether any psychiatric disorders at least as likely as not (50 percent probability or greater) originated in service or are related to active military service, including hazing therein.  The examiner's attention is directed to the treatment the Veteran received in service for psychiatric complaints and the lay statements, which address the Veteran's temperament and behavior after service.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record.  A complete rationale must be provided for each opinion.  

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


